Citation Nr: 0020619	
Decision Date: 08/07/00    Archive Date: 08/17/00

DOCKET NO.  99-18 022A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUE

Whether an apportionment of the veteran's compensation 
benefits in the amount of the additional benefits received 
for two dependent children, currently about $41.00 per month, 
is proper.  


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to August 
1972.  



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  A June 1996 rating decision granted the veteran service 
connection for major depressive disorder with generalized 
anxiety disorder and assigned a 30 percent rating effective 
March 4, 1996.  

3.  In September 1996 YM, who was the veteran's spouse at 
that time, notified VA that she and the veteran were 
separated effective August 1996; she requested an apportioned 
share of the veteran's VA benefits for herself and for the 
veteran's two minor children who were in her custody.  

4.  In September 1996, the RO requested the veteran and YM to 
provide information of their monthly income and expenses.  

5.  In January 1997, YM submitted information to the effect 
that her monthly expenses included the following:  $375 for 
rent or home, $59 for telephone, $25 for school expenses, 
$175 for a loan payment, $42.50 for life insurance, $83.04 
for land payment, $27.83 for car insurance, $40 for diapers.  

6.  In a March 1997 special apportionment decision, the RO 
denied a special apportionment finding that the veteran's 
monthly expenses exceeded his monthly income by $4; YM's 
monthly expenses exceed her income by $523.37; and the 
veteran was discharging his responsibility to support his 
children by paying $75 a month through the court, which 
amount exceeded the additional amount of compensation 
benefits that he had been receiving as a veteran with a 
spouse and two children.  

7.  YM was notified of the denial of her claim for a special 
apportionment in a letter dated in March 1997.  

8.  YM filed an undated statement, indicating that she had 
not received any money for child support from the veteran.   

9.  YM filed a notice of disagreement to the March 1997 
decision in May 1997.  

10.  By a July 1997 letter the RO requested that the 
appellant provide proof that he was discharging his 
responsibility to support his children; he was given 60 days 
to comply with that request.  

11.  By a September 1997 special apportionment decision, the 
RO granted a special apportionment of $72 a month, effective 
September 1996 and $74, effective December 1996; this 
decision was based on the finding that of payment that amount 
would not cause the veteran undue financial hardship and that 
he had only made one payment of $1000, but had not otherwise 
provided regular monthly support.  

12.  YM notified VA of her divorce from the veteran in 
September 1997.  

13.  The veteran filed his notice of disagreement to the 
September 1997 decision in September 1997.  

14.  In a January 1999 letter, the veteran notified VA that 
from 1996 to 1998, $50.00 was deducted from his VA benefits 
for child support, that it was brought to his attention that 
YM had not received the money, and that on last inspection, 
$74.00 was being deducted from his VA benefits.  

15.  A July 1999 special apportionment decision reflects that 
the amount of special apportionment was adjusted as the 
veteran was now divorced from YM, in order to apportion the 
additional amount of compensation benefits that the veteran 
was receiving for his two dependent children; that the 
apportionment was being reduced from $74.00 a month to $41.00 
a month effective the end of the month in which the veteran 
was divorced from YM.  


CONCLUSION OF LAW

An apportionment of the veteran's compensation benefits in 
the amount of the additional benefits received for two 
dependent children, currently about $41.00 per month, is 
proper. 38 U.S.C.A. §§ 5107, 5307 (West 1991); 38 C.F.R. §§ 
3.450, 3.451 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the onset, I note that the VA adjudication process is not 
meant to be an alternative forum for resolving domestic 
matters or for the enforcement of State court orders.  In 
this appeal, YM can prevail in her claim for apportionment of 
the veteran's compensations benefits for the veteran's minor 
children in her custody if she satisfies VA laws and 
regulations pertaining to apportionment. I find that she has 
presented a well-grounded claim for special apportionment of 
his disability compensation.  All pertinent evidence has been 
obtained and no further duty remains under the provision of 
38 U.S.C.A. § 5107.  

A veteran's compensation benefits may be apportioned for his 
spouse or children not residing with him if it is found that 
he is not reasonably discharging his responsibility for their 
support.  38 U.S.C.A. § 5307; 38 C.F.R. § 3.450(a)(1)(ii).  
In addition, the regulations provide that a "special" 
apportionment may be paid under the circumstances set forth 
in 38 C.F.R. § 3.451.  That regulation provides that, without 
regard to any other provision regarding apportionment, where 
hardship is shown to exist, compensation may be apportioned 
between the veteran and his dependents on the basis of the 
facts of the individual case as long as it does not cause 
undue hardship to the other persons in interest. In 
determining the basis for special apportionment, 
consideration will be given such factors as: amount of VA 
benefits payable; other resources and income of the veteran 
and those dependents in whose behalf apportionment is 
claimed; and special needs of the veteran, his or her 
dependents, and the apportionment claimants.  The amount 
apportioned should generally be consistent with the total 
number of dependents involved.  Ordinarily, apportionment of 
more than 50 percent of the veteran's benefits would 
constitute undue hardship on him or her while apportionment 
of less than 20 percent of his or her benefits would not 
provide a reasonable amount for any apportionee. Id.  

In the instant case, the basic facts are not in dispute.  
Service connection was established for major depressive 
disorder with generalized anxiety disorder in a June 1996 
rating decision; the veteran was assigned a 30 percent rating 
effective March 4, 1996.  In September 1996 YM, who was the 
veteran's spouse at that time, notified VA that she and the 
veteran were separated effective August 1996, and that she 
was requesting an apportioned share of the veteran's VA 
benefits for herself and for the veteran's two minor children 
that were in her custody.  In September 1996, the RO 
requested YM to provide information of her monthly income and 
expenses.  The veteran was also queried about his financial 
status.  

In January 1997, YM submitted information to the effect that 
her monthly expenses included the following:  $375 for rent 
or home, $59 for telephone, $25 for school expenses, $175 for 
loan payment, $42.50 for life insurance, $83.04 for land 
payment, $27.83 for car insurance, $40 for diapers.  

In a March 1997 special apportionment decision, the RO denied 
a special apportionment.  It was noted that YM's monthly 
expenses exceeded her income by $523.37.  However, the RO 
reached its determination to deny a special apportionment 
based on the finding that the veteran's monthly expenses 
exceeded his monthly income by $4, and that he was 
discharging his responsibility to support his children by 
paying $75 a month through the court, which amount exceeded 
the additional compensation benefits that he had been 
receiving as a veteran with a dependent spouse and two 
dependent children.  

YM was notified of the denial of her claim for a special 
apportionment in a letter dated in March 1997.  In response, 
YM filed an undated statement, indicating that she had not 
received any money for child support from the veteran.  In 
addition, YM filed a notice of disagreement to the March 1997 
decision in May of that year.  

By a July 1997 letter the RO requested that the veteran 
provide proof that he was discharging his responsibility to 
support his children.  He was given 60 days to comply with 
that request.  No response was received from him.  

By a September 1997 special apportionment decision, the RO 
granted a special apportionment in the amount of $72, 
effective September 1996 and $74, effective December 1996.  
This decision was based on the finding that payment of that 
amount would not cause the veteran undue financial hardship, 
and that he had only made one payment of $1000 and had not 
otherwise provided regular monthly support payments.  

YM notified VA of her divorce from the veteran in September 
1997.  In the same month, the veteran filed his notice of 
disagreement to the September 1997 decision.  Also, by a 
January 1999 letter, the veteran notified VA that from 1996 
to 1998, $50.00 had been deducted from his monthly VA 
benefits for child support.  He also reported that he had 
been informed that YM had not received the money, and was 
advised that more recently, $74.00 was being deducted from 
his VA benefits.  

A July 1999 special apportionment decision reflects that the 
amount of special apportionment was adjusted, due to the fact 
that veteran was divorced from YM, in September 1997.  It was 
determined the apportionment of the additional amount of 
compensation benefits that the veteran was receiving for his 
two dependent children would not cause financial hardship to 
him.  As a consequence, the special apportionment was reduced 
from $74.00 a month to $41.00 a month, effective the end of 
the month in which the veteran was divorced from YM.  

Under the law, a veteran who had been receiving a 30 
disability compensation rating for his service-connected 
disability was entitled to additional compensation in the 
amount of $74 for his dependents that comprised his spouse 
and two children.  M21-1, Part I, Appendix B; PL 104-263, 
effective December 1, 1996.  The undisputed facts of record 
confirm that the veteran and his estranged wife were divorced 
in September 1997.  Thus, the veteran's entitlement to 
receive additional compensation benefits for his ex-wife 
terminated the last day of the month of the month of the 
divorce.  38 C.F.R. § 3.501(d)(2).  From October 1, 1997, the 
veteran was entitled to receive additional compensation only 
for his two minor children only.  Under the law, a veteran 
who is service-connected at 30 percent is entitled to receive 
additional disability compensation in the amount of $41 for 
two dependent children.  I note despite requests for 
clarification by VA the veteran has not submitted any 
evidence that would show that he is reasonably discharging 
his responsibility to contribute to the support of his 
children.  

Under VA guidelines, if a veteran is receiving additional 
benefits for dependents and the evidence shows he is not 
reasonably contributing to their support, hardship to the 
veteran would not result from apportionment of the additional 
amounts of compensation benefits payable for such dependents.  
VA Manual 21-1, Part IV, paragraph 19.05.  The Board has 
determined, therefore, that the an apportionment of the 
veteran's disability compensation equal to the additional 
monthly compensation that he receives as a veteran having two 
dependent children is proper.  


ORDER

The apportionment to the appellant of the additional 
compensation benefit received for two dependent children is 
proper.  The appeal is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 

